PER CURIAM:
Upon stipulation of the parties to the effect that employees of the respondent, while directing traffic, negligently instructed the claimant to proceed across a road onto which respondent’s employees had just dumped a substance known as “reddog”; that those instructions, when followed by the claimant, caused the claimant to receive two flat tires on his vehicle; and that $80.00 is a fair and equitable estimate of the value of those damages, an award in that amount should be, and is hereby, made.
Award of $80.00.